        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 1 of 52




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

        -v.-                                       S1 20 Cr. 603 (PKC)

 NICHOLAS JOSEPH,
     a/k/a “Gotti,”
     a/k/a “Finesse,”

                          Defendant.



                    THE GOVERNMENT’S REQUESTS TO CHARGE




                                       AUDREY STRAUSS
                                       United States Attorney
                                       Southern District of New York
                                       Attorney for the United States of America

Andrew K. Chan
Celia V. Cohen
Emily A. Johnson
Assistant United States Attorneys
       -Of Counsel-
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 2 of 52




                                TABLE OF CONTENTS


Request No.                                                                        Page


   1. General Requests                                                                4

   2. Summary of Indictment                                                           6

   3. Structure of Charges – Multiple Counts and Time-Frame                           8

   4. “Unlawfully,” “Knowingly,” “Willfully,” and “Intentionally”                     10

   5. Count One: Racketeering Conspiracy—General Instructions                         11

   6. The Law of Conspiracy                                                           12

   7. Count One: Racketeering Conspiracy—Elements                                     17

   8. Count One: Racketeering Conspiracy—First Element (Existence of the Enterprise) 18

   9. Count One: Racketeering Conspiracy—Second Element (Effect on Interstate Commerce)
        20

   10. Count One: Racketeering Conspiracy—Third Element (Association with the Enterprise)
        21

   11. Count One: Racketeering Conspiracy—Fourth Element (Agreement to Commit a Pattern
      of Racketeering)                                                                22

   12. Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
      Racketeering Predicates—Generally                                               26

   13. Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
      Racketeering Predicates—Acts Involving Murder in Violation of New York Law      27

   14. Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
      Racketeering Predicates—Bank Fraud                                              29

   15. Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
      Racketeering Predicates—Distribution of Controlled Substances                   30

   16. Count Two: Violent Crime in Aid of Racketeering—Elements                       32

   17. Count Two: Violent Crime in Aid of Racketeering — First Element                33

   18. Count Two: Violent Crime in Aid of Racketeering — Second Element (Attempted
      Murder and Assault with a Dangerous Weapon)                                     34
     Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 3 of 52




19. Count Two: Violent Crime in Aid of Racketeering —Third Element (Purpose to Gain
   Entrance or Maintain or Increase Position)                                      36

20. Count Three: Firearms Offense—Elements                                         37

21. Counts Three: Firearms Offense—First Element (“Using,” “Carrying,” or “Possessing”)
     38

22. Counts Three: Firearm Offense—Second Element (During and in Relation to a Crime of
   Violence)                                                                       40

23. Count Three: Firearm Offense—Third Element (Knowingly and Unlawfully)          41

24. Count Three: Firearms Offense—Aiding and Abetting                              42

25. Count Three: Firearm Offense—Special Interrogatory (Discharge)                 45

26. Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—Elements 46

27. Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—First Element
   (Prior Conviction)                                                              47

28. Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—Second Element
   (Prior                                                                          48

29. Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—Third Element
   (In or Affecting Interstate or Foreign Commerce)                                50
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 4 of 52




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

        -v.-                                                 S1 20 Cr. 603 (PKC)

 NICHOLAS JOSEPH,
     a/k/a “Gotti,”
     a/k/a “Finesse,”

                          Defendant.



                                  REQUESTS TO CHARGE

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the Government

respectfully submits the following proposed jury instructions. Except where noted, the following

requests were adapted from the instructions given by this Court in United States v. Arthur Nigro,

09 Cr. 1239 (PKC) and United States v. Vance Collins, et al., 19 Cr. 395 (PKC).




                                                3
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 5 of 52




                                        REQUEST NO. 1.

                                        General Requests

       The parties respectfully request that the Court give its usual instructions to the jury on the

following matters:

   a. Function of Court and Jury

   b. Indictment not Evidence

   c. Statements of Court and Counsel not Evidence

   d. Burden of Proof and Presumption of Innocence

   e. Reasonable Doubt

   f. Government Treated Like Any Other Party

   g. Inferences

   h. Definitions and Examples of Direct and Circumstantial Evidence

   i. Credibility of Witnesses

   j. Interest in Outcome

   k. Right to See Exhibits and Have Testimony Read During

   l. Sympathy: Oath as Jurors

   m. Improper Considerations

   n. Punishment Is Not to Be Considered by the Jury

   o. Jury’s Recollection Governs

   p. Note-Taking by Jurors

   q. Verdict of Guilt or Innocence Must Be Unanimous

   r. Venue

   s. Variance in Dates




                                                 4
     Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 6 of 52




t. Particular Investigative Techniques Not Required

u. Law Enforcement Witnesses

v. Defendant’s Testimony / Failure to Testify [as applicable]

w. Stipulations

x. Charts, Maps, and Summaries




                                           5
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 7 of 52




                                       REQUEST NO. 2.

                                    Summary of Indictment

       The Indictment contains a total of five counts, or charges. In your deliberations and in

reaching your verdict, you must consider each count separately.

       Count One charges the defendant with conspiracy to violate the Racketeer Influenced and

Corrupt Organizations, or RICO, Act. More specifically, Count One charges that from at least in

or about 2014, up to and including in or about December 2020, the defendant was a member of

an enterprise, named in the Indictment as the “Castle Hill Crew,” and that he agreed with others

that members of the enterprise would conduct the affairs of the enterprise through acts involving

murder, the distribution of controlled substances, and bank fraud.

       Count Two charges that on or about April 28, 2017, the defendant, to maintain and

increase his position in the Castle Hill Crew, assaulted and attempted to murder, and willfully

caused the assault and attempted murder, of a rival gang member in the vicinity of the Story

Playground in the Soundview neighborhood in the Bronx, during which a twelve-year old victim

was shot.

       Count Three charges that on or about April 28, 2017, the defendant used and aided and

abetted the use of a firearm during and in relation to the assault and attempted murder charged in

Count Two.

       Count Four charges that on or about July 10, 2020, the defendant, knowing he had

previously been convicted of a crime punishable by a term of imprisonment exceeding one year,

knowingly possessed a firearm and ammunition that had been previously shipped and transported

in interstate commerce.

       Count Five charges that from in or about November 2020, up to and including in or about

December 2020, the defendant, knowing he had previously been convicted of a crime punishable


                                                6
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 8 of 52




by a term of imprisonment exceeding one year, knowingly possessed a firearm and ammunition

that had been previously shipped and transported in interstate commerce.




                                               7
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 9 of 52




                                         REQUEST NO. 3.

                   Structure of Charges – Multiple Counts and Time-Frame

       A few observations are in order following my summary of the Indictment. The

Indictment before you contains a total of five charges, or counts. Each count of the Indictment

relates to a different alleged crime.

       As it is entitled to do, the Government has brought charges against the defendant under

more than one criminal statute. A consequence of the Indictment containing charges brought

under multiple statutes is that you will need to be instructed on the legal elements and principles

applicable to each statute and theory of liability.

       You must weigh the evidence as to the defendant separately for each count and determine

whether the Government has carried its burden of proof with respect to that charge. Your verdict

as to the defendant on any count should not control your decision as to any other count. I will

provide you with a verdict form, and you will need to report the results of your deliberations on

each count on the verdict form. To do so, you will need to keep track during your deliberations

of which charge you are considering and the legal elements applicable to the charge.

       In a few moments, I will instruct you on the elements of each of the charged offenses. I

will provide you with all relevant definitions and all relevant legal principles. In other words, I

will provide you with all the instructions you need to decide whether the Government has proven

beyond a reasonable doubt each of the necessary elements on each of the charges in the

Indictment.

       During your deliberations, you will have a copy of the Indictment to reference as you

deem necessary. You also will have a copy of my instructions.




                                                  8
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 10 of 52




       Before I describe the specific elements of the alleged offenses, I should draw your

attention to the fact that it does not matter if the Indictment charges that a specific act occurred

on or about a certain date, and the evidence indicates that, in fact, it was on another date. The

law only requires a substantial similarity between the dates alleged in the Indictment and the date

established by testimony or exhibits. Further, it is not required that the defendant committed a

charged crime throughout the entire time period charged in a particular count; it is sufficient for

the Government to prove beyond a reasonable doubt that at some time during the period charged

in the Indictment, the defendant participated in the charged crime




                                                  9
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 11 of 52




                                       REQUEST NO. 4.

                 “Unlawfully,” “Knowingly,” “Willfully,” and “Intentionally”

        Throughout these instructions, I will use the terms “Unlawfully,” “Knowingly,”

“Willfully,” and “Intentionally.”

        “Unlawfully” simply means contrary to law. A defendant does not need to have known

that he was breaking any particular law, but he must have been aware of the generally unlawful

nature of his acts.

        The terms “knowingly,” “willfully,” and “intentionally,” mean that a defendant knew

what he was doing; in other words, that the defendant took the actions in question deliberately

and voluntarily. An act is done “knowingly” and “intentionally” if it is done deliberately and

purposely; that is, the defendant’s acts must have been the product of the defendant’s conscious

objective, rather than the product of a mistake or accident, or mere negligence, or some other

innocent reason.

        Science has not yet devised a manner of looking into a person’s mind and knowing what

that person is thinking. However, you do have before you the evidence of acts alleged to have

been taken by or with the defendant or in his presence. A defendant’s knowledge is a matter of

inference from the facts proved.




                                                10
           Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 12 of 52




                                        REQUEST NO. 5.

                 Count One: Racketeering Conspiracy—General Instructions

       Count One alleges that the defendant conspired to violate the RICO statute, which, in

essence, makes it a crime for a person to participate in the conduct of an enterprise’s affairs

through a pattern of certain violations of law known as “racketeering acts.” These alleged

violations, or racketeering acts, may be violations of federal or state law, and I will discuss them

shortly.

       The word “racketeering” may have certain implications in our society. Do not infer

anything from it. The use of the term in the applicable statute and here in this courtroom should

not be regarded as having anything to do with your determination of whether the guilt of the

defendant has been proven beyond a reasonable doubt. The term is merely a term used by

Congress to describe the statute.




                                                 11
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 13 of 52




                                         REQUEST NO. 6.


                                      The Law of Conspiracy

        I will begin by instructing you on the law of conspiracy. A conspiracy is a kind of

criminal partnership – an agreement of two or more persons to join together to accomplish some

unlawful purpose.

        Conspiracy simply means agreement, and the crime of conspiracy to violate a federal law

is an independent offense, separate and distinct from the actual violation of any specific federal

laws. Such actual violations are called “substantive crimes.” You may find a defendant guilty of

the crime of conspiracy even if you find that the substantive crimes which were the objects of the

conspiracy were never actually committed. Congress has deemed conspiracy, standing alone, a

separate crime, even if the conspiracy is not successful.

        To sustain its burden of proof with respect to the RICO conspiracy, the Government must

prove beyond a reasonable doubt the following two elements:

        First, the existence of the conspiracy charged in Count One– that is, the existence of an

agreement or understanding to violate the federal racketeering laws; and

        Second, that the defendant knowingly became a member of the conspiracy, with intent to

further its illegal purpose – that is, with the intent to achieve the illegal object of the charged

conspiracy.

        To prove the existence of a conspiracy, the Government is not required to show that two

or more people sat around a table and entered into a formal agreement, orally or in writing,

stating that they have formed a conspiracy to violate the law and spelling out all the details.

Common sense tells you that when people agree to enter into a criminal conspiracy, much is left




                                                  12
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 14 of 52




to unexpressed understanding. It is rare that a conspiracy can be proven by direct evidence of an

explicit agreement.

       To show that a conspiracy existed, the evidence must show beyond a reasonable doubt

that two or more persons, in some way or manner, either explicitly or implicitly, came to an

understanding to violate the law and to accomplish an unlawful plan.

       In determining whether there has been an unlawful agreement as alleged in the

Indictment, you may consider the actions of all the alleged co-conspirators that were taken to

carry out the apparent criminal purpose. In addition, in determining whether such an agreement

existed, you may consider direct as well as circumstantial evidence. The old adage, “actions

speak louder than works,” applies here. Often, the only evidence that is available with respect to

the existence of a conspiracy is that of disconnected acts on the part of the alleged individual co-

conspirators. When taken all together and considered as a whole, however, that conduct may

warrant the inference that a conspiracy existed just as conclusively as more direct proof.

       In deciding whether the alleged conspiracy, in fact, existed, you may consider all the

evidence of acts, conducts and declarations of the alleged conspirators and the reasonable

inferences to be drawn from such evidence. If, upon consideration of all evidence, direct and

circumstantial, you find beyond a reasonable doubt that two or more persons had a meeting of

the minds, that is, they agreed to work together in furtherance of the unlawful scheme, then the

proof of the existence of the conspiracy is established.

       If you are satisfied that the conspiracy existed, you must next ask yourselves, who are the

members of that conspiracy? In deciding whether the defendant was, in fact, a member of the

conspiracy, you should consider whether the defendant willfully and voluntarily joined the

conspiracy. Did he participate in it with knowledge of its unlawful purpose and with the specific




                                                 13
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 15 of 52




intention of furthering its objective? I have previously defined for you the terms “unlawfully,”

willfully,” and “intentionally,” and you should apply those definitions here.

       It is not necessary for the Government to show that a defendant was fully informed as to

all the details of the conspiracy for you to infer knowledge on his part. To have guilty

knowledge, a defendant need not know the full extent of the conspiracy, to know every other

member of the conspiracy, or to know all of the activities of all of its participants.

       Neither is it necessary for a defendant to receive any monetary benefit from his

participation in a conspiracy or to have a financial stake in the outcome. It is enough that he

participated in that conspiracy intentionally and knowingly as I have defined those terms.

       The duration and extent of a defendant’s participation in the conspiracy has no bearing on

the issue of a defendant’s guilt. He need not have joined the conspiracy at the outset. He may

have joined it at any time in its progress, and he will still be held responsible for all that was

done before he joined, and all that was done during the conspiracy's existence while he was a

member, as long as you find that he joined the conspiracy with knowledge as to its general scope

and purpose. Indeed, each member of a conspiracy may perform separate and distinct acts and

may perform them at different times. Some conspirators play major roles, while others play

minor roles. An equal role is not what the law requires. Even a single act may be sufficient to

draw a defendant within the scope of a conspiracy.

       However, a defendant's mere presence at the scene of a crime does not, by itself, make

him a member of a conspiracy. Similarly, a person may know, assemble with, or be friendly with

one or more members of a conspiracy without being a conspirator himself. Mere similarity of

conduct, or the fact that a defendant may have discussed common aims and interests, does not

necessarily establish proof of the existence of a conspiracy. I also want to caution you that mere




                                                  14
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 16 of 52




knowledge or acquiescence without participation in the unlawful plan is not sufficient.

Moreover, the fact that the acts of a defendant without knowledge merely happened to further the

purpose or objectives of a conspiracy, does not make the defendant a member. More is required

under the law. What is necessary is that the defendant participated with knowledge of at least

some of the purposes or objectives of the conspiracy, and with the intention of aiding in the

accomplishment of those unlawful acts.

        In determining the factual issues before you, you may consider as evidence against the

defendant the acts and statements of those who were his co-conspirators. The reason for this rule has

to do with the nature of the crime of conspiracy. A conspiracy is often referred to as a partnership in

crime. Thus, as in other types of partnerships, when people enter into a conspiracy to accomplish an

unlawful end, each member becomes an agent for the other conspirators in carrying out the

conspiracy. Accordingly, the reasonably foreseeable acts, declarations, statements, and omissions of

any member of the conspiracy in furtherance of the common purpose of the conspiracy are deemed,

under the law, to be the acts of all of the members, and all of the members are responsible for such

acts, declarations, statements, and omissions. 1

        If you find, beyond a reasonable doubt, that the defendant was a member of the charged

conspiracy, then any acts done or statements made in furtherance of that conspiracy by persons also

found by you to have been members of that conspiracy may be considered against the defendant.

This is so even if the acts were done or statements made in the defendant’s absence and without his

knowledge. But before you may consider the statements or acts of a co-conspirator in deciding the

issue of the defendant’s guilt, you must first determine that the acts and statements were made during

the existence, and in furtherance, of the unlawful scheme. If the acts were done or the statements



1
 This paragraph is adapted from the charge given in United States v. Madonna, 17 Cr. 89 (CS)
(S.D.N.Y. 2019).


                                                   15
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 17 of 52




made by someone whom you do not find to have been a member of the conspiracy, or if they were

not said or done in furtherance of the conspiracy, then they may not be considered by you as

evidence against the defendant. 2




2
 This paragraph is adapted from the charge given in United States v. Madonna, 17 Cr. 89 (CS)
(S.D.N.Y. 2019).


                                                 16
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 18 of 52




                                         REQUEST NO. 7.


                        Count One: Racketeering Conspiracy—Elements

        For Count One, the Government must prove beyond a reasonable doubt each of the

following elements:

        First, that the enterprise alleged in the Indictment existed;

        Second, that the enterprise affected, or would affect, interstate commerce;

        Third, that the defendant was employed by or associated with the enterprise; and

        Fourth, that the defendant willfully and knowingly agreed with at least one other person

to participate, directly or indirectly, in the conduct of the affairs of the enterprise through a

pattern of racketeering activity – that is, agreed that the defendant or his co-conspirators would

commit at least two acts of racketeering. 3




3
 See also the charges given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019) and
United States v. Johnson, 16 Cr. 281 (PGG) (S.D.N.Y. 2019).


                                                  17
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 19 of 52




                                       REQUEST NO. 8.

                    Count One: Racketeering Conspiracy—First Element
                               (Existence of the Enterprise)

       The first element the Government must prove with respect to Count One is that the

enterprise alleged in the Indictment—the Castle Hill Crew—existed.

       Under the RICO statute, an enterprise must have a purpose or purposes, relationships

among those associated with the enterprise, and longevity sufficient to permit these associates to

pursue the enterprise’s purpose or purposes. 4

       An enterprise does not have to be registered or licensed as an enterprise. Nor does it have

to be a commonly-recognized legal entity, such as a corporation, a trade union, or a partnership.

The statute makes clear that an enterprise may be “a group of individuals who are associated in

fact, although not a legal entity.” This group may be organized for a legitimate and lawful

purpose, or may be organized for an unlawful purpose. Such a group need not have a

hierarchical structure or a “chain of command.” 5 Members of the group need not have fixed

roles and different members may perform different roles at different times. The group need not

have a name, regular meetings, dues, established rules and regulations, disciplinary procedures,

or induction or initiation ceremonies. 6 Thus, an enterprise may be a group of people informally

associated together for the common purpose of engaging in a course of conduct.

       In addition to having a common purpose, this group of people must have a core of

personnel who function as a continuing unit.

       Furthermore, the enterprise must continue to exist in substantially similar form

throughout the period charged. This does not mean that the membership must remain the same.


4
  Boyle v. United States, 556 U.S. 938, 946 (2009).
5
  Id.
6
  Id.


                                                 18
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 20 of 52




Members of the organization can change and participants in its affairs may come and go, but the

enterprise must have a recognizable core that continues during a substantial period of time within

the time frame charged in the indictment.

       The existence of an enterprise may be proven by what it does. Thus, you may rely on

proof of the various racketeering acts charged in the indictment, which I will discuss in a few

moments, to establish the existence of the charged enterprise. 7 While the same evidence may

prove both the racketeering acts and the existence of the organization, you should keep in mind

that those are distinct concepts.

       In summary, if you find that this was a group of people characterized by (1) a common

purpose or purposes, (2) an ongoing formal or informal organization or structure, and (3) core

personnel who functioned as a continuing unit during a substantial period within the time frame

charged in the Indictment, then you may find that an enterprise existed.




7
 Adapted from the charge given in United States v. Johnson, 16 Cr. 281 (PGG) (S.D.N.Y.
2019); see also United States v. Coonan, 938 F.2d 1553, 1560 (2d Cir. 1991).


                                                19
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 21 of 52




                                            REQUEST NO. 9.

                       Count One: Racketeering Conspiracy—Second Element
                                 (Effect on Interstate Commerce)

        The second element that the Government must prove with respect to Count One is that

the enterprise engaged in interstate commerce or that its activities affected interstate commerce.

        All that is necessary is that the enterprise or the racketeering activities of its members

affected interstate commerce in some minimal way. The effect need not be substantial; even a

minimal effect is enough. Nor is it necessary that the effect on interstate commerce have been

adverse. It is not necessary to prove that the acts of the defendant affected interstate commerce as

long as the acts of the enterprise itself had such an effect. It is sufficient, for example, if, in the

course of the racketeering activities, members of the enterprise trafficked in narcotics, traveled

interstate themselves, or used telephone or internet facilities interstate. 8 All narcotics activity, even

purely local activity, has an effect on interstate commerce, so if you find that members of the

enterprise trafficked in narcotics as part of their membership in the enterprise, you may find this

element satisfied. 9

        Finally, the Government is not required to prove that the defendants knew the enterprise was

affecting interstate commerce. All that is necessary is that you find beyond a reasonable doubt that

the activities of the enterprise affected interstate commerce in some minimal way.




8
  See the charges given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019) and United
States v. Johnson, 16 Cr. 281 (PGG) (S.D.N.Y. 2019).
9
  Id.


                                                     20
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 22 of 52




                                         REQUEST NO. 10.

                    Count One: Racketeering Conspiracy—Third Element
                             (Association with the Enterprise)

        The third element that the Government must prove with respect to Count One is that the

defendant was associated with or employed by the enterprise.

        It is not required that the defendant held any particular position in the enterprise, but

rather that the defendant knowingly participated in, or associated with, the enterprise in some

manner. Nor is it required that the defendant was associated with or employed by the enterprise

for the entire time that the enterprise existed. It is required, however, that the Government prove

that at some time during the period indicated in the Indictment, the defendant was associated

with or was employed by the enterprise.

        A defendant cannot be associated with or employed by an enterprise if he does not know

of the enterprise’s existence or the nature of its activities. Thus, to prove this element, the

Government prove beyond a reasonable doubt that the defendant knew of the existence of the

enterprise and of the general nature of its activities, and was connected to the enterprise in some

meaningful way.

        However, to prove that a defendant was employed by or associated with an enterprise, it

is not necessary to prove that the defendant had a formal position in the enterprise, participated

in all the activities of the enterprise, had full knowledge of all the details of the enterprise’s

activities, or even knew all the other members of the enterprise. 10




10
  See the charge given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019); see also
United States v. Rastelli, 870 F.2d 822, 828 (2d Cir. 1989) (collecting cases); accord United
States v. Applins, 637 F.3d 59, 75 (2d Cir. 2011); United States v. Yannotti, 541 F.3d 112, 122
(2d Cir. 2008); United States v. Zichettello, 208 F.3d 72, 99-100 (2d Cir. 2000).


                                                   21
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 23 of 52




                                        REQUEST NO. 11.

                   Count One: Racketeering Conspiracy—Fourth Element
                     (Agreement to Commit a Pattern of Racketeering)

       The fourth element that the Government must prove with respect to Count One is that the

defendant knowingly and willfully agreed to participate, either directly or indirectly, in the

conduct of the affairs of the enterprise through a pattern of racketeering activity.

       Let me start by defining the term “pattern of racketeering activity”. A pattern of

racketeering activity requires at least two acts of racketeering committed, or intended to be

committed, by the defendant himself or by a coconspirator within ten years of each other.

       The acts forming the required pattern of racketeering must have a meaningful connection

to the enterprise and must have the same or similar purposes, results, participants, victim, or

methods of commission, or be otherwise interrelated by distinguishing characteristics and not be

merely isolated events. 11 Two racketeering acts may be related even though they are dissimilar

or not directly related to each other, provided that the racketeering acts are related to the same

enterprise. 12 For example, the requisite relationship between the enterprise and a racketeering act

may be established by evidence that the defendant was enabled to commit the racketeering act

solely by virtue of his position in the enterprise or involvement in or control over its affairs, or

by evidence that the defendant’s position in the enterprise facilitated his commission of the

racketeering act, or by evidence that the racketeering act benefitted the enterprise, or by evidence




11
   See the charge given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019); see also
United States v. Locascio, 6 F.3d 924, 943 (2d Cir. 1993); United States v. Minicone, 960 F.2d
1099, 1106 (2d Cir. 1992).
12
   Id.


                                                  22
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 24 of 52




that the racketeering act was authorized by the enterprise. or by evidence that the racketeering act

promoted or furthered the purposes of the enterprise. 13

        The acts forming the required pattern of racketeering must also amount to, or pose a

threat of, continued criminal activity. A series of criminal acts amounts to, or poses a threat of,

continued criminal activity if the acts were committed to further the goals of a long-term

association that existed for criminal purposes or when the racketeering acts are shown to be the

regular way of conducting the affairs of the enterprise. 14 Further, in determining whether the

Government has proven the threat of continued unlawful activity, you are not limited to

consideration of the specific racketeering acts that the defendant himself is alleged to have

committed; rather, in addition to considering such acts, you may also consider the nature of the

enterprise and other unlawful activities of the enterprise and its members viewed in their entirety,

whether or not those activities are specifically charged in the Indictment. 15

        In deciding whether the Government has proved that the defendant knowingly and

willfully agreed to participate, either directly or indirectly, in the conduct of the affairs of the

enterprise through a pattern of racketeering activity, your focus should be on the defendant’s

agreement to participate in the objective of the enterprise to engage in a pattern of racketeering

activity, and not on the defendant’s agreement to personally commit individual acts of

racketeering. The Government must prove that the defendant participated in some manner in the

overall objective of the conspiracy, and that the conspiracy involved, or would have involved,




13
   Id.
14
   See the charges given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019) and
United States v. Johnson, 16 Cr. 281 (PGG) (S.D.N.Y. 2019); see also H.J. Inc. v. Northwestern
Bell Tel. Co., 492 U.S. 229, 242-43 (1989).
15
   See the charge given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019); see also
H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 242-43 (1989).


                                                   23
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 25 of 52




the commission of two racketeering acts that constituted, or would constitute, a pattern of

racketeering. 16 The Government is not required to prove either that the defendant agreed to

personally commit two racketeering acts or that he actually committed two such acts, although

you may conclude that he agreed to participate in the conduct of the enterprise from proof that he

agreed to commit or actually committed such acts. 17 At bottom, the Government must prove that

the defendant agreed to participate in the enterprise with the knowledge and intent that at least

one member of the racketeering conspiracy, which could be the defendant himself or a co-

conspirator, would commit at least two racketeering acts in the conduct of the affairs of the

enterprise and that those acts would constitute a pattern of racketeering activity as I have defined

those terms for you. 18

        Let me also make clear that an enterprise is not the same thing as the pattern of racketeering

activity. 19 As I have mentioned, the enterprise in this case is alleged to be a group of individuals

who associated together for a common purpose of engaging in a course of conduct. A pattern of

racketeering activity, on the other hand, is a series of criminal acts. 20 The existence of the enterprise

is proven by evidence of an ongoing organization, formal or informal, with a common purpose and

by evidence that various core personnel of the group functioned as a continuing unit. 21 The pattern

of racketeering activity, on the other hand, is proven by evidence of a minimum of two acts of

racketeering that participants in the enterprise agreed to commit, committed, or aided and




16
   See the charge given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019)
17
   Id.
18
   Id.
19
   See the charges given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019) and
United States v. Johnson, 16 Cr. 281 (PGG) (S.D.N.Y. 2019).
20
   Id.
21
   Id.


                                                   24
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 26 of 52




abetted. 22 The proof used to establish the existence of the enterprise and the pattern of racketeering

activity may be the same or overlapping. 23 For example, if you find that an ongoing enterprise

existed, the existence of this enterprise may help establish that the separate racketeering acts were

part of a “pattern” of continuing criminal activity. 24 Nevertheless, you should bear in mind that

proof of an enterprise does not necessarily establish proof of a pattern of racketeering activity, and

vice versa. 25 The enterprise and the defendant’s agreement to participate in the conduct of the

affairs of the enterprise through a pattern of racketeering activity are separate elements that must

be proven by the Government. 26

         Finally, although you need not decide whether the defendant agreed to the commission of

any particular racketeering act in order to convict him of the RICO conspiracy offense charged in

Count One, you must be unanimous as to which type or types of racketeering activity the

defendant agreed would be committed; for example, two acts of murder or attempted murder,

two acts of drug trafficking, two acts of bank fraud, or any combination thereof. 27

         Now, let me turn to substantive law of each of those types of racketeering activity.




22
   Id.
23
   Id.
24
   Id.
25
   Id.
26
   Id.
27
   Id.


                                                  25
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 27 of 52




                                        REQUEST NO. 12.

   Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
                         Racketeering Predicates—Generally

       For the purposes of Count One, the Indictment alleges that the following categories of

criminal violations were intended to be committed as part of the RICO conspiracy:

           a. Multiple acts involving murder, in violation of New York law;

           b. Multiple acts involving bank fraud, in violation of Title 18, United States Code,
              Section 1344; and

           c. Multiple offenses involving the distribution of controlled substances, including
              marijuana, oxycodone, alprazolam, crack cocaine, and heroin, in violation of Title
              21, United States, Code, Sections 841(a)(1).

       In a moment, I will instruct you on the substantive law of each of these offenses. Before I

do, let me remind you that the Government must prove beyond a reasonable doubt that the

defendant agreed that either he or a co-conspirator would commit two acts in violation of these

statutes within ten years of each other as part of the charged RICO conspiracy. As I have said,

the Government need not prove that the defendant himself committed or agreed to personally

commit any of these offenses.

       You also will note that, for some of the charged categories of predicate offenses, the

Indictment charges a violation of more than one statute. I instruct you that, in order to find a that

a given predicate offense was an object of the charged RICO conspiracy, you need not find that

the object of the conspiracy involved violations of all the listed statutes; rather, you need only

find that the object of the conspiracy involved the violation of at least one of the specified

statutes, but for each defendant, you must be unanimous as to which one or ones.




                                                 26
          Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 28 of 52




                                        REQUEST NO. 13.

      Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
       Racketeering Predicates—Acts Involving Murder in Violation of New York Law 28

         Count One of the Indictment alleges that one of the categories of criminal violations that

was committed or was intended to be committed as part of the RICO conspiracy was acts

involving murder in violation of New York law – that is, murder and attempted murder.

         To prove that an individual committed murder under New York law, the Government

must prove the following two elements:

         First, that the individual caused the death of the victim, or aided and abetted the same;

and

         Second, that the individual did so with the intent to cause the death of the victim or

another person.

         An individual intends to cause the death of another person when his conscious objective

is to cause the death of that person. To prove that an individual caused a victim’s death, the

Government must prove that the individual’s conduct was a sufficiently direct cause of the death

of the victim or a reasonably foreseeable result of that conduct. Intent does not require

premeditation or advance planning, but the intent to cause death must exist at the time the

individual engages in the acts that cause death.

         New York law provides that a person is guilty of an attempt to commit a crime – here,

murder – when, with intent to commit that crime, he engages in conduct which tends to bring

about the commission of such crime. To prove that an individual attempted to commit murder

under New York law, the Government must prove the following two elements:



28
  This entire instruction is adapted from the charges given in United States v. Madonna, 17 Cr.
89 (CS) (S.D.N.Y. 2019) and United States v. Johnson, 16 Cr. 281 (PGG) (S.D.N.Y. 2019).


                                                   27
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 29 of 52




       First, that the individual intended to kill another person; and

       Second, that the individual attempted to cause the death of that person, meaning that the

individual engaged in conduct which tended to cause the death of another person

       One is not guilty of an attempt to commit murder under New York law until he is on the

verge of committing it. Mere preparation is not sufficient. The acts committed by the individual,

or those he is aiding and abetting, are required to carry the project forward within dangerous

proximity of the criminal end to be attained.

       You may find that the RICO conspiracy included acts involving murder either because

you find that the Defendant agreed that he or a co-conspirator would commit or attempt to

commit an act constituting murder under New York law or because you find that he agreed that

he or a co-conspirator would assist, or aid and abet, a third party in doing so.

       New York law on aiding and abetting provides as follows: when one person engages in

conduct which constitutes an offense, another person is criminally liable for such conduct when,

acting with the mental culpability required for the commission thereof, he solicits, requests,

commands, importunes, or intentionally aids such person to engage in such conduct. Under that

definition, mere presence at the scene of a crime, even with knowledge that the crime is taking

place, (or mere association with a perpetrator of a crime), does not by itself make a Defendant

criminally liable for that crime.

       To be held criminally liable under New York aiding and abetting law for the conduct of

another that constitutes an offense, an individual must have solicited, requested, commanded,

importuned, or intentionally aided another person to engage in that conduct, and must have done

so and with the state of mind required for the commission of the offense.




                                                 28
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 30 of 52




                                       REQUEST NO. 14.

     Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
                        Racketeering Predicates—Bank Fraud 29

        Count One of the Indictment alleges that one of the categories of criminal violations that

was committed or was intended to be committed as part of the RICO conspiracy was bank fraud

in violation of federal law, specifically Title 18, United States Code, Section 1344.

        To prove that an individual committed bank fraud, the Government must prove the

following three elements:

        First, that there was a scheme to defraud a bank;

        Second, that the individual executed or attempted to execute the scheme with the intent to

defraud the bank; and

        Third, that at the time of the execution of the scheme, the bank had its deposits insured by

the Federal Deposit Insurance Corporation.

        A scheme to defraud a bank is a pattern or course of conduct that is designed to deceive a

bank into releasing money or property, with the intent to expose the bank to actual or potential

loss. A scheme to defraud can be accomplished through trickery, deceit, deception, or swindle. It

may involve intentional misrepresentation and false suggestion, or suppression, or concealment

of the truth. The government need not prove that the bank actually lost money on a mortgage.

And, likewise, it is not necessary for the government to establish that the defendant actually

realized any gain from the scheme. The success of a scheme to defraud is irrelevant; what

matters is whether it existed. 30




29
  Adapted from 2 Modern Federal Jury Instructions-Criminal P 44.02.
30
  This paragraph adapted from the charge given in United States v. Cherico, 08 Cr. 786 (CM)
(S.D.N.Y. 2011).


                                                29
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 31 of 52




                                         REQUEST NO. 15.

   Count One: Racketeering Conspiracy—Fourth Element (Pattern of Racketeering)—
           Racketeering Predicates—Distribution of Controlled Substances

        Count One of the Indictment alleges that one of the categories of criminal violations that

was committed or was intended to be committed as part of the RICO conspiracy was the

distribution of controlled substances, including marijuana, oxycodone, alprazolam, crack cocaine,

and heroin, in violation of Title 21, United States, Code, Sections 841(a)(1).

        In order to prove that a person distributed, or possessed with intent to distribute, a

controlled substance, the Government must prove the following three elements:

                First, that the person distributed a controlled substance, or possessed a controlled

substance with the intent to distribute it;

                Second, that person did so intentionally and knowingly; and

                Third, that the substance involved was in fact a controlled substance. You are

instructed that marijuana, oxycodone, alprazolam, crack cocaine, and heroin are “controlled

substances” under federal law.

                Let me now define some of these terms for you.

                                              “Possession”

        The legal concept of “possession” may differ from the everyday usage of the term, so let

me explain it in some detail. Actual possession is what most of us think of as possession – that is,

having physical custody or control of an object, as I possess this pen. If you find that the person

had the controlled substance on his person, then you may find that he had possession of it. A

person, however, need not have actual, physical possession – that is, physical custody of an

object – to be in legal possession of it. If a person has the ability to exercise substantial control

over an object, even if he does not have the object in his physical custody, and that person has



                                                  30
          Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 32 of 52




the intent to exercise such control, then the person is in possession of that object. This is called

“constructive possession.”

          More than one person can have control over the same narcotics. In addition, possession

and ownership are not the same. A person can possess an object and not be the owner of the

object.

          The word “distribution” means the actual, constructive, or attempted transfer of a

controlled substance. To “distribute” means to deliver, pass, or hand over something to another

person, or cause something to be delivered, passed on, or handed over to another person.

Distribution does not require a sale.

          To “possess with intent to distribute” simply means to have or control a controlled

substance with the intention or purpose to “distribute” it to another person or persons. As I

explained, to “distribute” means simply to transfer to another.

          I have previously defined “knowingly” and “intentionally”, and you should apply those

definitions here.

          I have already instructed you generally as to the meaning of attempt and aiding and

abetting under federal law, and you should apply those instructions here.




                                                  31
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 33 of 52




                                        REQUEST NO. 16.

                Count Two: Violent Crime in Aid of Racketeering—Elements

       Count Two charges the defendant with attempted murder and assault with a dangerous

weapon, and willfully causing the same, in aid of racketeering, in connection with the April 28,

2017 shooting at the Story Playground.

       For Count Two, the Government must prove beyond a reasonable doubt each of the

following elements:

       First, that the enterprise charged in Count One existed, that it engaged in racketeering

activity, and that it engaged in or its activities affected interstate commerce;

       Second, that the defendant committed attempted murder or assault with a dangerous

weapon, or willfully causing the same; and

       Third, that the defendant’s general purpose in committing this offense was to gain

entrance to the enterprise or to maintain or increase his position in the enterprise.




                                                  32
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 34 of 52




                                         REQUEST NO. 17.

             Count Two: Violent Crime in Aid of Racketeering — First Element

        The first element that the Government must prove with respect to Count Two is that the

enterprise charged in Count One existed, that it engaged in racketeering activity, and that it

engaged in or its activities affected interstate commerce. I have already explained these concepts

in connection with Count One. If, after applying those instructions, you find that the enterprise

alleged in Count One did not exist, did not engage in racketeering activity, or that its activities

did not affect interstate commerce, then you need not consider Count Two any further, since the

defendant then cannot be guilty of that count. If, however, you find beyond a reasonable doubt

that the enterprise did exist, that it did engage in racketeering activity, and that its activities

affected interstate commerce, then you must go on to consider the second and third elements of

Count Two.




                                                   33
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 35 of 52




                                       REQUEST NO. 18.

Count Two: Violent Crime in Aid of Racketeering — Second Element (Attempted Murder
                       and Assault with a Dangerous Weapon)

       The second element that the Government must prove with respect to Count Two is that

the defendant committed attempted murder or assault with a dangerous weapon, or willfully

caused the same.

       I have already instructed you on the elements of attempted murder, and you should apply

those instructions here.

       A person is guilty of assault with a dangerous weapon if the Government proves beyond

a reasonable doubt the following two elements 31:

       First, that the individual intended to cause physical injury to another person; and

       Second, that in accordance with that intent, the individual caused physical injury to that

person, or to a third party, by means of a dangerous weapon.

       A person intends to cause physical injury to another person when his conscious objective

is to cause physical injury to another person. It is not required that the person who is injured be

the same person who was intended to be injured.

       “Physical injury” means impairment of a person’s physical condition or substantial pain.

       A “dangerous weapon” is any loaded weapon from which a shot, readily capable of

producing death or other serious physical injury, may be discharged. For a firearm to be

considered a “dangerous weapon,” it must be loaded and operable, although there is no


31
   The proposed assault instructions are adapted from the charges given in United States v.
Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019) and United States v. Johnson, 16 Cr. 281 (PGG)
(S.D.N.Y. 2019); see also CJI2d[NY] PENAL LAW § 120.05; United States v. Acosta, 833 F.
App’x 856, 863 (2d Cir. 2020) (“The doctrine of transferred intent permits the jury to attribute or
‘transfer’ the intent to kill, when a defendant shoots at one person with intent to kill, but
inadvertently kills another person.”); United States v. Rahman, 189 F.3d 88, 141 (2d Cir. 1999)
(discussing transferred intent).


                                                 34
           Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 36 of 52




requirement that the defendant knew it was loaded or operable at the time he possessed it.

Loaded means that the firearm is loaded with ammunition that may be used to discharge such

firearm.

       The defendant need not himself have committed attempted murder or assault with a

dangerous weapon. 32 If you find that the defendant willfully caused another person to commit

attempted murder or assault with a dangerous weapon, then this element satisfied. I will now

define for you what it means to willfully cause a crime. The definition can be found in the

answer to these two questions: Did the defendant intend to cause the death of, or physical injury

to, another person? Did the defendant intentionally cause another person to cause the death of, or

physical injury to, another person? If you are persuaded beyond a reasonable doubt that the

answer to both of these questions is “yes,” then the defendant is guilty attempted murder or

assault with a dangerous weapon, as the case may be, just as if he himself had actually

committed the crime.




32
  The entire “willfully caused” instruction is adapted from 1 Modern Federal Jury Instructions-
Criminal P 11.02 (2021); see also United States v. Concepcion, 983 F.2d 369, 383-84 (2d Cir.
1992).




                                                35
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 37 of 52




                                       REQUEST NO. 19.

             Count Two: Violent Crime in Aid of Racketeering —Third Element
               (Purpose to Gain Entrance or Maintain or Increase Position)

       The third element the Government must prove with respect to Count Two is that the

defendant’s purpose in committing the underlying crime was to gain entrance to the charged

enterprise, or to maintain or increase his position within that enterprise. Your focus on this

element is on the general purpose of the defendant. The Government does not need to prove that

gaining entrance to or maintaining or increasing position in the enterprise was that person’s sole

or principal motive so long as one of those purposes was a substantial motivating factor in his

decision to participate in the underlying crime or crimes. For example, this element is satisfied if

you find that the person committed the underlying crime because he knew it was expected of him

by reason of his membership in or association with the enterprise or because it would maintain or

enhance his position or prestige in the enterprise. This element could also be satisfied if you find

that the person committed the underlying crime to enhance his reputation within the enterprise,

or to avoid losing power or prestige within the enterprise. This list of examples is not exhaustive.




                                                 36
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 38 of 52




                                       REQUEST NO. 20.

                          Count Three: Firearms Offense—Elements

       Count Three charges the defendant with knowingly using and carrying a firearm during

and in relation to the assault and attempted murder charged in Count Two. For Count Two, the

Government must prove beyond a reasonable doubt each of the following elements

       First, that on or about the date alleged in the Indictment, the defendant used or carried or

possessed a firearm;

       Second, that on that occasion, the defendant used or carried the firearm during and in

relation to a crime of violence, or possessed the firearm in furtherance of that crime; and

       Third, that the defendant acted knowingly and unlawfully.




                                                37
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 39 of 52




                                       REQUEST NO. 21.

 Counts Three: Firearms Offense—First Element (“Using,” “Carrying,” or “Possessing”)

        The first element the Government must prove for Count Three is that on or about the date

set forth in the Indictment, the defendant used or carried or possessed a firearm.

                                             “Firearm”

        A firearm means any weapon which will or is designed to or may readily be converted to

expel a projectile by the action of an explosive. A gun meets the statutory definition of a firearm.

It does not matter whether the gun was loaded or operable at the time of the crime.

                                               “Use”

        “Use” of a firearm means an active employment of the firearm by the defendant. This

does not mean that the defendant must actually fire or attempt to fire the weapon, although those

would obviously constitute use of the weapon. Brandishing, displaying, or even referring to the

weapon so that others present know that the defendant has the firearm available if needed all

constitute use of the firearm. But the mere possession of a firearm at or near the site of the crime

without active employment as I just described it is not sufficient to constitute use of the firearm.

                                              “Carry”

        “Carrying” a firearm is different from “using” it. While “use” requires active

employment of a firearm, “carrying” does not. A person “carries” a firearm when he knowingly

holds, moves, conveys, or transports it in some manner on his person, in a bag or other container,

or in his vehicle.

                                             “Possess”

        Possession of a firearm means that the defendant either had physical possession of the

firearm on his person or that he had dominion and control over the place where the firearm was

located and had the power and intention to exercise control over the firearm. Mere presence in a


                                                 38
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 40 of 52




place where a firearm is located is not enough. A person need not have physical custody of an

object to be in legal possession of it, so long as he has the ability to exercise substantial control

over an object and the intent to exercise such control, and the firearm is immediately available to

him.




                                                  39
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 41 of 52




                                       REQUEST NO. 22.

               Counts Three: Firearm Offense—Second Element (During and
                            in Relation to a Crime of Violence)

       The second element that the Government must prove with respect to Count Three is that

the defendant used or carried a firearm during and in relation to a crime of violence or possessed

a firearm in furtherance of such a crime. The crime charged in Count Two qualifies as a crime of

violence.

       The phrase “during and in relation to” should be given its ordinary meaning.

       “Possessed a firearm in furtherance of a crime” requires both that the defendant had

possession of the firearm – either physically or because it was within his dominion and control –

and that such possession helped forward, advance, or promote the commission of the crime, or

was an integral part of the crime. The mere possession of the firearm at the scene of the crime is

not sufficient under this definition. The firearm must have played some essential part in

furthering the crime for this element to be satisfied on the basis of the defendant’s possession of

the firearm.




                                                 40
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 42 of 52




                                       REQUEST NO. 23.

       Count Three: Firearm Offense—Third Element (Knowingly and Unlawfully)

       The third element the Government must prove with respect to Count Three is that the

defendant knew that he was using, carrying, or possessing a firearm during and in relation to the

underlying crime, or knew that he was possessing a firearm in furtherance of the underlying

crime, and that he acted unlawfully and knowingly in doing so. I have already defined

“unlawfully” and “knowingly.”

       To satisfy this element, you must find that the defendant had knowledge that what he was

carrying or using or possessing was a firearm as that term is generally used. The Government

must also prove that the defendant knew what he was doing – that he knew that he was carrying

or using a firearm during and in relation to the commission of acts that constitute a crime of

violence. It is not necessary, however, for the Government to prove that the defendant knew that

he was violating any particular law.




                                                41
          Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 43 of 52




                                        REQUEST NO. 24.

                    Count Three: Firearms Offense—Aiding and Abetting 33

         A person who does not personally use, carry, or possess a firearm during and in relation

to a crime of violence may nonetheless be found guilty if he aided and abetted another in doing

so.

         Under the federal aiding and abetting statute, “[w]hoever commits an offense against the

United States or aids, abets, counsels, commands, induces or procures its commission, is

punishable as a principal.” In other words, a person who aids or abets another to commit an

offense is just as guilty of that offense as if he committed it himself.

         As you can see, the first requirement is that another person has committed the crime

charged. Obviously, no one can be convicted of aiding and abetting the criminal acts of another

if no crime was committed by the other person. But if you do find that a crime was committed,

then you must consider whether the Defendant you are considering aided or abetted the

commission of the crime.

         To aid or abet another to commit a crime, it is necessary that the defendant knowingly

associated himself in some way with the crime charged, and that he knowingly committed some

act to contribute to the success of the crime. A person acts knowingly if he acts voluntarily and

deliberately and not because of a mistake or accident, mere negligence, or other innocent reason

         The Government must prove beyond a reasonable doubt that the defendant engaged in

some affirmative conduct for the specific purpose of bringing about the crime.

         The mere presence of a defendant where a crime is being committed, even coupled with

knowledge by that defendant that a crime is being committed, or the mere acquiescence by a



33
     Adapted from the charge given in United States v. Madonna, 17 Cr. 89 (CS) (S.D.N.Y. 2019).


                                                  42
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 44 of 52




defendant in the criminal conduct of others, even with guilty knowledge, is not sufficient to

establish aiding and abetting. To be found guilty, the Government must prove that an aider and

abettor took some conscious action that furthered the commission of the crime, and that he did so

with the intent to bring about the crime. To determine whether the defendant aided and abetted a

crime, ask yourself: Did he participate in the crime charged as something he wished to bring

about? Did he associate himself with the criminal venture knowingly? Did he seek by his actions

to make the criminal venture succeed? If so, then the defendant is an aider and abettor, and

therefore guilty of the offense. If not, then the defendant is not an aider and abettor, and therefore

not guilty under an aiding and abetting theory.

       To convict the defendant of the firearms offense charged in Count Three on an aiding and

abetting theory, you must also find that the defendant had advance knowledge that a participant

in the crime of violence would use, carry, or possess a firearm in furtherance of that crime.

Advance knowledge means knowledge at a time when the defendant can attempt to alter the plan

or withdraw from it. Knowledge of the gun may, but does not have to, exist before the

underlying crime is begun. It is sufficient if the knowledge is gained in the middle of the

underlying crime, so long as the defendant continues to participate in the crime and has a

realistic opportunity to withdraw from it. You may, but need not, infer that the defendant had

sufficient foreknowledge if you find that the defendant continued his participation in the crime

after learning about the use, carrying, or possession of a gun by a co-conspirator.

       In other words, as to aiding and abetting the offense charged in Count Three, the

Government must prove beyond a reasonable doubt that the defendant facilitated either the use,

carrying, or possession of the firearm or the commission of the charged crime of violence, and




                                                  43
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 45 of 52




had knowledge of the firearm when he still had a realistic opportunity to withdraw from the

crime of violence.




                                               44
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 46 of 52




                                         REQUEST NO. 25.

             Count Three: Firearm Offense—Special Interrogatory (Discharge)

       If you find the defendant guilty on Count Three, then you must indicate in the space

provided on the verdict form whether you find that the Government has proven beyond a

reasonable doubt that the firearm was discharged. To “discharge” means to fire or shoot,

whether intentionally or accidentally.




                                               45
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 47 of 52




                                      REQUEST NO. 26.

     Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—Elements

       Counts Four and Five charge the defendant with possessing a revolver and ammunition

on or about July 10, 2020 and a semi-automatic pistol and ammunition between in or about

November 2020 and in or about December 2020, following his conviction for a crime punishable

by more than one year imprisonment.

       With respect to Counts Four and Five, the Government must prove the following three

elements beyond a reasonable doubt:

       First, that the defendant knew he had been convicted of a crime punishable by

imprisonment for a term exceeding one year in a court of the United States or in any state prior

to the date he allegedly possessed the firearms and ammunition;

       Second, that on or about the dates alleged in the Indictment, the defendant knowingly

possessed a firearm or ammunition; and

       Third, that the defendant’s possession of the firearm or ammunition was in or affecting

interstate or foreign commerce.




                                                46
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 48 of 52




                                        REQUEST NO. 27.

  Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—First Element
                                  (Prior Conviction)

        The first element that the Government must prove with respect to Counts Four and Five

is that, prior to the date the defendant allegedly possessed the firearms and ammunition identified

in each of those counts, the defendant had been convicted of a crime punishable by imprisonment

for a term exceeding one year in a court of the United States or in any state, and that the

defendant knew he had been convicted of such a crime.

       I instruct you that the prior conviction that is an element of the offense is to be considered

by you only for that, for the fact that it exists and nothing else. You’re not to consider it for any

other purpose or draw any inference from it. You may not consider it with respect to Counts

One, Two, or Three. The defendant is not on trial for any prior offense.

       In this regard, you’ve heard evidence in the form of a stipulation or agreement by both

sides that the defendant had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year and that he knew he had been convicted of such a crime. It has

also been stipulated that the conviction occurred prior to the time that the defendant is alleged to

have possessed the firearms and ammunition as charged in the Indictment. As such, you should

treat this element as having been proven beyond a reasonable doubt. You’re not to speculate as

to what the prior conviction was for.




                                                  47
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 49 of 52




                                        REQUEST NO. 28.

 Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—Second Element

                                               (Prior

       The second element that the Government must prove with respect to Counts Four and

Five is that on or about July 10, 2020 with respect to Count Four, and between in or about

November 2020 and in or about December 20200 with respect to Count Five, the defendant

knowingly possessed a firearm and/or ammunition. Your finding regarding knowing possession

must be unanimous in the sense that, as to each Count, all of you must agree on whether the

defendant knowingly possessed a firearm, ammunition, or both.

       A firearm means any weapon which will or is designed to or may readily be converted to

expel a projectile by the action of an explosive. It does not matter whether the firearm was

loaded or operable at the time of the crime. Operability is not relevant to your determination of

whether a weapon qualifies as a firearm. I instruct you that a gun is a firearm.

       Ammunition means ammunition or cartridge cases, primers, bullets, or propellent powder

designed for use in any firearm.

       To possess means to have something within a person’s control. The legal concept of

possession may differ from the everyday usage of the term. So let me explain in some detail.

       Actual possession is what most of us think of as possession, that is, having physical

custody or control of an object. Holding something in your hand. However, a person need not

have actual physical possession, that is, physical custody of an object in order to be in legal

possession of it. If a person has the ability to exercise substantial control over an object, even if

he does not have the object in his physical custody and that person has the intent to exercise

control, then the person is in possession of that object. This is called constructive possession.




                                                  48
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 50 of 52




       More than one person may have control over the same firearm. The law recognizes that

possession may be sole or joint. If one person alone has actual or constructive possession of an

item, that is sole possession. However, it is possible that more than one person may have the

power and intention to exercise control over the firearm. That’s called joint possession. If you

find that the defendant had such control, then possessed a firearm under this element even if

someone else had such control.

       Proof of ownership is not required to establish possession. If an individual has the ability

and intent to exercise substantial control over an object that he does not have in his physical

custody, then he is in possession of that article regardless of whether he is the person who

purchased or otherwise originally acquired the item, or whether he is the legal owner of the item.

       Under this second element, you must also find that the defendant knowingly possessed a

firearm or ammunition. This means that the defendant possessed the firearm or ammunition

purposely and voluntarily and not by accident or mistake. The government is not required to

prove that the defendant knew he was breaking the law. It is sufficient if the defendant

possessed the firearm purposely and voluntarily, as opposed by accident or mistake.




                                                 49
         Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 51 of 52




                                        REQUEST NO. 29.

Counts Four and Five: Unlawful Possession of a Firearm/Ammunition—Third Element (In
                     or Affecting Interstate or Foreign Commerce)

         The third element that the Government must prove with respect to Counts Four and Five

is that the firearms and/or ammunition that the defendant is charged with possessing were in or

affecting interstate or foreign commerce.

         This means that the government must prove that at sometime before the defendant's

possession, the firearms and/or ammunition had traveled in interstate or foreign commerce. As I

instructed you earlier, the crossing of a state or international border constitutes traveling in

interstate or foreign commerce. In this regard, it is sufficient for the government to satisfy this

element by proving that at some point before the defendant’s possession, the firearms and/or

ammunition moved over a state line or crossed the United States border. The Government does

not have to prove that the defendant himself carried the firearms and/or ammunition across a

state line or the United States border, nor must the government prove who carried it across or

how it was transported.

         It’s also not necessary for the government to prove that the defendant knew that the the

firearms and/or ammunition had previously crossed a state or national border.

         You have heard evidence in the form of a stipulation that the firearms and ammunition

that the defendant is charged with possessing moved in or affecting interstate or foreign

commerce. As such, you should treat this element as having been proved beyond a reasonable

doubt.




                                                  50
        Case 1:20-cr-00603-PKC Document 31 Filed 07/23/21 Page 52 of 52




       In submitting these requests to charge, the Government reserves the right to submit

additional or modified requests at or near the close of evidence.



Dated: New York, New York
       July 23, 2019
                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                      By:     __/s/__________
                                              Celia V. Cohen
                                              Andrew K. Chan
                                              Emily A. Johnson
                                              Assistant United States Attorneys




                                                51
